On Petition to Contest Election. This cause originated in this court on the filing of a petition to contest an election under R.C. 3515.08. Upon review of the motion for leave of John Conyers, Jr., member of Congress, to file as amicus curiae in support of eontestors’ counsel, and the motion for admission pro hac vice of Sampak P. Garg by Robert J. Fitrakis for amicus curiae U.S. Rep. John Conyers, Jr.,
IT IS ORDERED that the motions are granted and that amicus curiae John Conyers, Jr., may file a memorandum in response to the motion for sanctions within 10 days of the date of this entry.
Moyer, C.J., In Chambers.